Citation Nr: 0929244	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-36 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date for a grant of a total 
disability evaluation based on individual unemployability 
(TDIU), prior to January 7, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1967 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 31, 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In that rating decision, the RO granted the 
Veteran's claim for a TDIU, effective January 7, 2005.  The 
Veteran appeals for an earlier effective date.

The appeal was before the Board in January 2008.  At that 
time the Board clarified that the only issue currently in 
appellate status was the issue of an earlier effective date 
for the grant of a TDIU.  The Board remanded to allow for the 
Veteran to be issued notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) and to allow for the 
consideration of evidence submitted after the appeal was 
certified to the Board.  Review of the record indicates that 
VA has complied with the directed development and the claim 
is ripe for adjudication upon the merits.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The Veteran filed a claim for service-connection and 
increased ratings hand dated on January 6, 2005 and noted to 
be received by VA on January 7, 2005; the RO subsequently 
determined that the combined evaluation for his service-
connected disabilities met the schedular requirements for a 
TDIU and that they precluded substantially gainful 
employment; there is no document of record that can be 
construed as a formal or informal claim for a TDIU that was 
received by VA prior to that date; the Veteran did not meet 
the schedular requirements for a TDIU under 38 C.F.R. 
§ 4.16(a) prior to January 7, 2005; it is not factually 
ascertainable during the one year period prior to that date 
that the Veteran's service-connected disabilities, by 
themselves, precluded all forms of substantially gainful 
employment, consistent with his education and employment 
background.


CONCLUSION OF LAW

The criteria for an effective date prior to January 7, 2005, 
for a grant of a TDIU have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.400, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Pursuant to the January 
2008 Board remand, the Veteran was issued a VCAA notification 
letter.  This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The Veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim, the information and evidence that VA will seek to 
provide; the information and evidence the claimant is 
expected to provide and the Dingess requirements.  .  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Appeals Management Center (AMC) cured the timing 
defect by providing complete VCAA notice together with re-
adjudication of the claim, as demonstrated by the June 2009 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  As neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this error the Board finds no basis for finding 
prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The Veteran has not indentified any 
relevant evidence not of file regarding the claim for an 
earlier effective date. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 



Law and Regulations

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  See 38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the 
purposes of one 60 percent disability, or one 40 percent 
disability on combination, disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.  For those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected 
disabilities are sufficient to produce unemployability; such 
cases should be referred to the Director, Compensation and 
Pension Service, for extra-schedular consideration.  See 38 
C.F.R. § 4.16(b).  

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the Veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).

38 C.F.R. § 3.400(o)(2) further provides that in a claim for 
a disability compensation claim, the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received with in 1 year from such date otherwise, date of 
receipt of claim.

38 C.F.R. § 3.157(b) provides that "once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt 
of" certain types evidence will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
Among these types of evidence are reports of examination or 
hospitalization by VA or uniformed services and evidence from 
a private physician or laymen.  

The date of receipt of such evidence [from a private 
physician or layperson] will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98; 63 
Fed.Reg. 56704 (1998).

Factual Background

The Veteran contends that he should have been assigned an 
effective date earlier than January 7, 2005 for the grant of 
TDIU.  He asserts that he filed an earlier informal claim for 
a TDIU.  In addition, he and his representative claim that 
entitlement to the benefit in question should be established 
from the last date of his full-time employment.

Prior to the January 7, 2005, service connection was in 
effect for Type II diabetes mellitus, rated as 20 percent 
disabling and peripheral neuropathy of the left and right 
lower extremities, rated as 10 percent disabling each.  
Noncompensable service connection was also in effect for 
hypertension, impotence, and bilateral onychomycosis.  

The claims file also contains a September 2001 notice of 
disagreement regarding a different claim.  The Veteran wrote 
that he was "unable to do any heavy manual labor or do even 
many of less strenuous activities (working in garden; lawn 
mowing) without frequent rest."  The Veteran did not 
indicate that he was unemployable, and the record indicates 
that the Veteran was working fulltime.

In January 2005, the Veteran filed a new claim.  In this 
claim, he requested an increased evaluation for hypertension 
and peripheral neuropathy of the lower extremities.  He also 
requested reconsideration for service connection for urinary 
frequency and coronary artery disease.  He attached private 
medical records.  This claim was hand dated January 6, 2005.  
The RO recorded this document as received on January 7, 2005.  
In an August 8, 2005 rating decision, the RO denied 10 
claims, include entitlement to TDIU.  

In August 2005, the Veteran filed a formal claim for TDIU.  
He wrote that he became too disabled to work on June 8, 2004.  
He also filed a notice of disagreement to issues denied in 
the August 8, 2005 rating decision, to include entitlement to 
TDIU.

The RO issued another rating decision dated August 31, 2005.  
The rating decision indicated acknowledgment of the notice of 
disagreement.  The RO granted service connection for renal 
dysfunction, assigned a rating of 40 percent, and granted 
TDIU, both effective as of January 7, 2005.  The RO wrote 
that as of January 7, 2005 the Veteran met the schedular 
criteria for TDIU consideration and that "[n]o evidence has 
been received indicating that [the Veteran] could obtain and 
retain gainful employment in spite of [his] service connected 
disabilities, and the benefit sought is, therefore, 
granted."  

In a September 2005 notice of disagreement, the Veteran wrote 
that he last worked fulltime in September 2003, noting that 
the June 2004 date was incorrect.  The Board highlights that 
the Veteran had previously provided June 2004 as the last 
date he had worked fulltime - in the August formal claim for 
TDIU.  The Board is also cognizant, however, that the August 
31, 2005 rating decision incorrectly lists the date he had 
left a particular employer.

The Veteran also wrote that he had filed an informal claim in 
2004.  He asked that VA "look into the informal claim."

A previous employer submitted a VA Form 21-4192 in January 
2006.  This document indicated that the Veteran last date of 
employment was in June 2004, but that he worked less than 40 
hours a week.  The reason for termination of employment was 
listed by the employer as being that the Veteran needed to 
make frequent restroom stops.

Analysis

In an August 2005 decision, the RO granted service connection 
and assigned a 40 percent rating for the Veteran's renal 
disease and determined that the combined evaluation for his 
service-connected disabilities met the schedular requirements 
for a TDIU and that they precluded substantially gainful 
employment.  Thus a TDIU was granted effective January 7, 
2005 or the date of receipt of the claim that led to 
satisfying the requirements for the TDIU.  

Also outlined above, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. § 
5110(a); 38 C.F.R. § 3.400. An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one- year period preceding the 
date of receipt of a claim for increased compensation.  In 
such an instance, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date." 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper, 
supra.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that January 
7, 2005, is the correct date for the grant of entitlement to 
TDIU.

In this case, the grant of TDIU stemmed from the filing a 
claim that led to the grant of service connection for renal 
dysfunction.  While no date stamp is on the document, the RO 
recorded the claim for service connection as filed on January 
7, 2005, one day after the date the Veteran placed next to 
his signature.  The Veteran has indicated he filed an earlier 
informal claim.  However, the Board can find no evidence of 
an earlier filed claim, informal or otherwise.  The Veteran's 
formal TDIU claim was filed later, in August 2005.

The only prior statement of record regarding employability 
the Board can find is a lay statement from the Veteran dated 
in September 2001.  In this lay statement, he indicated that 
he was unable to do any heavy manual labor; however, the 
Veteran did not assert that his service-connected 
disabilities precluded all forms of substantially gainful 
employment consistent with his background.  In any event, the 
record indicates that the Veteran was in fact working 
fulltime at that time.  

Although cognizant that the Veteran and representative 
contend that the effective date should be as of the date the 
Veteran left fulltime employment, there is no basis in the 
applicable law and regulations to support this contention.  
There is no indication of an informal or formal claim for a 
TDIU prior to January 7, 2005.  Such a claim must identify 
the benefit sought.  Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  The Veteran did not meet the schedular criteria 
for a TDIU prior to the date in question and there is no 
evidence of record prior to January 7, 2005 that shows that 
the he was unemployable due to his service-connect5ed 
disorders within the meaning of the cited legal authority.  
As such, an effective date for a TDIU prior to January 7, 
2005 is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for an earlier effective date for the grant of TDIU 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an effective date prior to January 7, 2005, 
for TDIU is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


